347 S.W.3d 510 (2011)
Charles A. DUVALL, Appellant,
v.
DIRECTOR OF REVENUE, State of Missouri, Respondent.
No. ED 95589.
Missouri Court of Appeals, Eastern District, Division Three.
June 7, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 15, 2011.
John W. Peel, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Jayne T. Woods, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.


*511 ORDER

PER CURIAM.
Charles A. Duvall appeals from the circuit court's judgment sustaining the decision of the Director of Revenue to revoke Mr. Duvall's driving privileges for one year pursuant to Section 577.041 for refusing to submit to a urine test after being arrested for driving while intoxicated. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm the judgment. Rule 84.16(b)(1).